DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The Amendment filed April 28, 2022 has been entered. Claims 1-10 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed August 18, 2021. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azuma et al (US 20100142120 and hereinafter Azuma ‘120).
In regards to claim 1, Azuma '120 discloses a ceramic electronic device comprising: a multilayer chip (10 - FIG. 1; [0035]) in which each of dielectric layers (13 - FIG. 1; [0035]) and each of internal electrode layers (14 - FIG. 1; [0035]) are alternately stacked (seen in FIG. 1), a main component of the dielectric layers being BaTiO3 (described in [0018]), wherein a rare earth element that is at least one of Gd, Tb, Dy, Ho, Y and Er is solid-solved in both of an A site and a B site of BaTiO3 of the dielectric layers (described in [0031] & [0050]).

In regards to claim 2, Azuma '120 further discloses wherein a main component of the internal electrode layers is a base metal (described in [0037]).

In regards to claim 5, Azuma '120 further discloses wherein an average crystal grain diameter of BaTiO3 in the dielectric layers is 0.2 µm or less (described in [0020]).

In regards to claim 6, Azuma '120 further discloses wherein an average thickness of the dielectric layers is 2 µm or less (described in [0036]).

In regards to claim 9, Azuma '120 discloses a ceramic electronic device comprising: a multilayer chip (10 - FIG. 1; [0035]) in which each of dielectric layers (13 - FIG. 1; [0035]) and each of internal electrode layers (14 - FIG. 1; [0035]) are alternately stacked (seen in FIG. 1), a main component of the dielectric layers being BaTiO3 (described in [0018]), wherein a rare earth element that is at least one of Gd, Tb, Dy, Ho, Y and Er is solid-solved in both of an A site and a B site of BaTiO3 of the dielectric layers (described in [0031] & [0050]), and wherein an amount of the rare earth element that is solid-solved in the A site of BaTiO3 is larger than an amount of the rare earth element that is solid-solved in the B site of BaTiO3 (described in [0031]).

In regards to claim 10, Azuma '120 further discloses wherein the rare earth element that is at least one of Gd, Tb, Dy, and Ho (described in [0050]).

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (US 20160307701 and hereinafter Park ‘701).
In regards to claim 1, Park ‘701 discloses a ceramic electronic device comprising: a multilayer chip (110 – FIG. 2; [0072]) in which each of dielectric layers (111 – FIG. 2; [0072]) and each of internal electrode layers (121 & 122 – FIG. 2; [0072]) are alternately stacked (seen in FIG. 2), a main component of the dielectric layers being BaTiO3 (described in [0026]), wherein a rare earth element that is at least one of Gd, Tb, Dy, Ho, Y and Er is solid-solved in both of an A site and a B site of BaTiO3 of the dielectric layers ([described in [0036] & [0037]; see also Table 1).

In regards to claim 2, Park ‘701 further discloses wherein a main component of the internal electrode layers is a base metal (described in [0096], noting Ni as a base metal).
	
In regards to claim 3, Park ‘701 further discloses wherein, in the dielectric layers, a ratio of a total amount of MgO and MnO is 0.6 mol or less, on a presumption that an amount of BaTiO3 is 100 mol (described in Park ‘701: [0053], [0056] - [0057], [0062], & [0064] - [0065], noting that an amount of MnO may be 0.1 to 1.0 at% or may be absent, and an amount of MgO may be 0.1 to 1.0 at% or may be absent; thus Park ‘701 discloses a ratio of a total amount of MgO and MnO is 0 to 2.0 mol, on a presumption that an amount of BaTiO3 is 100 mol).

Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chinese Patent Document 106505144 (CN 106505144 and hereinafter CN106505144).
In regards to claim 1, CN106505144 discloses a ceramic electronic device comprising: a multilayer chip (1 - FIG. 1; [0033]) in which each of dielectric layers (121 - FIG. 1; [0038]) and each of internal electrode layers (122 - FIG. 1; [0038]) are alternately stacked (seen in FIG. 2), a main component of the dielectric layers being BaTiO3 (described in [0012]), wherein a rare earth element that is at least one of Gd, Tb, Dy, Ho, Y and Er is solid-solved in both of an A site and a B site of BaTiO3 of the dielectric layers (described in [0045] & [0055], noting the zwitterion can be used as both the acceptor ion and the ion of the donor ion).

In regards to claim 2, CN106505144 further discloses wherein a main component of the internal electrode layers is a base metal (described in [0048]).

In regards to claim 4, CN106505144 further discloses wherein, in the dielectric layers, an amount of the rare earth element solid-solved in BaTiO3 is 2 mol or less on a presumption that an amount of BaTiO3 is 100 mol (described in [0045] & [0055]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al (US 20190189345 and hereinafter Moon ‘345) in view of Park et al (US 20170025222 and hereinafter Park ‘222).
In regards to claim 1, Moon '345 discloses a ceramic electronic device comprising: a multilayer chip (61 - FIG. 7; [0135]) in which each of dielectric layers (10 - FIG. 7; [0135]) and each of internal electrode layers (51 & 52 - FIG. 7; [0135]) are alternately stacked (seen in FIG. 7), a main component of the dielectric layers being BaTiO3 (described in [0014]), a rare earth element that is at least one of Gd, Tb, Dy, Ho, Y and Er (described in [0020]) is solid-solved in an A site (described in [0014]). Moon '345 fails to explicitly disclose wherein the rare earth element is solid-solved in both of an A site and a B site of BaTiO3 of the dielectric layers.
Park '222 discloses wherein the rare earth element is solid-solved in both of an A site and a B site of BaTiO3 of the dielectric layers (described in [0118]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Moon '345 such that the rare earth element is solid-solved in both of an A site and a B site of BaTiO3 of the dielectric layers, as taught by Park '222, in order to maintain balance during sintering thus improving reliability of the device ([0118]).  

In regards to claim 8, modified Moon '345 further discloses wherein a total amount of the rare earth element that is solid-solved is 0.1 mol or more and 0.4 mol or less on a presumption that an amount of BaTiO3 of the dielectric layers is 100 mol (described in Moon '345: [0075]).
While the specific ranges of the total amount of the rare earth element that is solid-solved being 0.1 mol or more and 0.4 mol or less on a presumption that an amount of BaTiO3 of the dielectric layers is 100 mol is not specifically disclosed in the cited references, a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 & 8 of U.S. Patent No. 10957485 in view of Park ‘701. 
	In regards to claim 1, U.S. Patent No. 10957485 claims a ceramic electronic device comprising: a multilayer chip in which each of dielectric layers and each of internal electrode layers are alternately stacked (claim 1), a main component of the dielectric layers being ABO3 (claim 1), wherein a rare earth element that is at least one of Gd, Tb, Dy, Ho, Y and Er is solid-solved in both of an A site and a B site of ABO3 of the dielectric layers (claim 8).
	U.S. Patent No. 10957485 claims the ceramic material including Ba and Ti in claim 2, to which claim 8 is dependent of, but fails to specifically claim ABO3 being BaTiO3. Park ‘701 discloses ABO3 being BaTiO3 ([0026]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the ceramic electronic device of U.S. Patent No. 10957485 with BaTiO3, which is a known equivalent to ABO3 including Ba and Ti, as taught by Park ‘701, and thus the combination amounts to a mere substitution of one known element (ABO3 including Ba and Ti) for another known equivalent element (BaTiO3) resulting in the predictable result of serving as a main base material ingredient in the dielectric ceramic composition ([0026]). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed April 28, 2022, with respect to the rejection(s) of claim(s) 1-6 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of previously cited art and newly found prior art reference(s) as outlined in the rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL M DUBUISSON/Examiner, Art Unit 2848    

/David M Sinclair/Primary Examiner, Art Unit 2848